Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim interpretation and commentary:
Claims 2, 3, 8-15 and 18-20 recite (or depend from) a carbon material and recite a process by which it was characterized. However, no actual product characteristics are claimed and the process of how it was measured does not impart any limitation onto the product whatsoever. As an analogy, a shoelace 24 inches long is 24 inches long regardless whether it was measured by a laser, a yardstick or a meterstick. The claim language does not even rise to the level of a product-by-process claim, where at least it is possible that the recited process could actually impart some structure or property to the product. Likewise, claims 2, 3 and 18-20 do not limit the material.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 1, 16 and 17, the units of cation sorption appear incorrect. Cmmol is incorrect. On pg. 2 of the Wu and Chen reference, the table uses mmol/g, which appears correct. Clarification is requested.
B) Claim 18 appears to contradict claims 17. How can the titration be between 1.5-12?
C) Since cation sorption is recited in claim 1, claim 5 is redundant.

Because of these issues, a proper search and application of the prior art cannot be undertaken, and the following is offered for the sake of completeness:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Strelko article.
Strelko teaches, especially on pg. 8 and 13, a carbon material having high sorption capacity owing to acidic functional groups. While this rejection is usually applied to product-by-process claims, it is applicable since the process steps recited do not limit the product.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strelko.
While Strelko does not teach the claimed values (noting the units issue), they teach optimizing the sorption and pH. Thus, forming the claimed material is obvious to make an effective sorbent.

 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukouyama et al. 5168433.
Mukouyama teaches, especially in col. 1-3 and the figures, a carbon material having acid groups. The values claimed are not explicitly recited, noting the issue with respect to the units, however low pH is taught as desired. Since this implies a large number of COO- groups, the cation sorption is deemed obvious/possessed since these groups can chelate ions; see col. 2.
 Note that high area desired also improves capacity. Forming a material with the claimed properties is an obvious expedient to make an effective capacitor.
 
Claims 8-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Mukouyama.
Claim 8 recites carbon, as does Mukouyama. These claims require nothing else, as discussed above.
  
Claims 8-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mukouyama.
Claim 8 recites carbon, as does Mukouyama. These claims require nothing else, as discussed above. Even though the process features are not taught, they do not impart any limitation.
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736